NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                      901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                      CORPUS CHRISTI, TEXAS 78401
                                                                      361-888-0416 (TEL)
JUSTICES
                                                                      361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                      HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                      ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                    100 E. CANO, 5TH FLOOR
                                                                      EDINBURG, TEXAS 78539
                                                                      956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ           Thirteenth District of Texas            956-318-2403 (FAX)

                                                                      www.txcourts.gov/13thcoa



                                     December 17, 2015

      Hon. George D. Gordon                    Hon. Kenna M. Seiler
      Baggett, Gordon & Deison                 The Seiler Law Firm
      307 N. San Jacinto Street                8505 Technology Forest Place, Ste 1102
      Conroe, TX 77301                         The Woodlands, TX 77381
      * DELIVERED VIA E-MAIL *                 * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00190-CV
      Tr.Ct.No. 10-08-08476-CV
      Style:    Christopher Mann and Gwenda Mann v. Rudis Robles and Claudia Flores
                Robles


            The above-referenced cause has been set for submission without oral argument
      on Thursday, January 07, 2016, before a panel consisting of Justice Dori Contreras
      Garza, Justice Gregory T. Perkes and Justice Nora Longoria.

                                           Very truly yours,


                                           Dorian E. Ramirez, Clerk

      DER:ch